   ALLEN FELAHY (Cal. Bar No. 190177)
 1 afelahy@felahylaw.com
   FELAHY EMPLOYMENT LAWYERS NOTE: CHANGES HAVE BEEN
 2 550 South Hope Street, Suite 2655    MADE TO THIS DOCUMENT
   Los Angeles, California 90071
 3 Telephone: (323) 645-5197            ¶41 deleted per parties’ agreement
   Facsimile: (323) 645-5198
 4
   YASHDEEP SINGH (Cal. Bar No. 279183)
 5 ysingh@yashlaw.com
   YASH LAW GROUP
 6 550 South Hope Street, Suite 2655
   Los Angeles, California 90071
 7 Telephone: (714) 494-6244
   Facsimile: (714) 406-2722
 8
   Attorneys for Plaintiff
 9 LLOYD T. BRIGGS III
10 [Additional Attorneys Listed on Next Page]
11
                         UNITED STATES DISTRICT COURT
12
                       CENTRAL DISTRICT OF CALIFORNIA
13
14 LLOYD T. BRIGGS III, on behalf of            Case No. 2:18-cv-08457-JAK-AFM
   himself, all other aggrieved employees
15 pursuant to the California Labor Code        [CLASS ACTION]
   Private Attorneys General Act of 2004,
16 and all others similarly situated,           STIPULATED PROTECTIVE
                                                ORDER
17              Plaintiff;
18        v.
19 OS RESTAURANT SERVICES, LLC,
   a Florida limited liability company;
20 BLOOMIN’ BRANDS, INC., a Florida
   corporation; and DOES 1 through 20,
21 inclusive,                                   Action Filed:   August 22, 2018
22              Defendants.
23
24
25
26
27
28
                                          1           2:18-cv-08457-JAK-AFM
                             STIPULATED PROTECTIVE ORDER
  James M. Peterson (State Bar No. 137837)
1 Peterson@higgslaw.com
2 Jason C. Ross (State Bar No. 252635)
  rossj@higgslaw.com
3 Kyle W. Nageotte (State Bar No. 285599)
  nageottek@higgslaw.com
4 HIGGS FLETCHER & MACK LLP
5 401 West “A” Street, Suite 2600
  San Diego, CA 92101
6 Telephone: (619) 236-1551
  Facsimile: (619) 696-1410
7
8 Attorneys for Defendants OS RESTAURANT SERVICES, LLC and
  BLOOMIN’ BRANDS, INC.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  2           2:18-cv-08457-JAK-AFM
                     STIPULATED PROTECTIVE ORDER
 1         Plaintiff LLOYD T. BRIGGS III (“Plaintiff”) and Defendants OS
 2 RESTAURANT SERVICES, LLC and BLOOMIN’ BRANDS, INC. (collectively,
 3 “Defendants”) (Plaintiff and Defendants are collectively referred to herein as “the
 4 Parties”), by and through their respective counsel of record, hereby stipulate and
 5 agree to the following:
 6                            PURPOSES AND LIMITATIONS
 7         1.    Discovery in this action is likely to involve production of confidential,
 8 proprietary or private information for which special protection from public disclosure
 9 and from use for any purpose other than prosecuting this litigation may be warranted.
10 Accordingly, the Parties hereby stipulate to and petition the Court to enter the following
11 Stipulated Protective Order. The Parties acknowledge that this Order does not confer
12 blanket protections on all disclosures or responses to discovery and that the protection
13 it affords from public disclosure and use extends only to the limited information or
14 items that are entitled to confidential treatment under the applicable law and legal
15 principles.
16                             GOOD CAUSE STATEMENT
17         2.    This action is likely to involve disclosure of contact information for
18 Defendants’ employees, private personal information pertaining to Plaintiff, sensitive
19 financial information, and / or Defendants’ proprietary trade secrets that may cause
20 harm to Defendants if made available publicly or to Defendants’ competitors.
21 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
22 disputes over confidentiality of discovery materials, to adequately protect information
23 the parties are entitled to keep confidential, to ensure that the Parties are permitted
24 reasonable necessary uses of such material in preparation for and in the conduct of trial,
25 to address their handling at the end of the litigation, and serve the ends of justice, a
26 protective order for such information is justified in this matter. It is the intent of the
27 Parties that information will not be designated as confidential for tactical reasons and
28 that nothing be so designated without a good faith belief that it has been maintained in
                                          3           2:18-cv-08457-JAK-AFM
                             STIPULATED PROTECTIVE ORDER
 1 a confidential, non-public manner, and there is good cause why it should not be part of
 2 the public record of this case.
 3      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 4         3.    The Parties further acknowledge, as set forth in Paragraph 39, below, that
 5 this Stipulated Protective Order does not entitle them to file confidential information
 6 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
 7 the standards that will be applied when a Party seeks permission from the Court to file
 8 material under seal.
 9         There is a strong presumption that the public has a right of access to judicial
10 proceedings and records in civil cases. In connection with non-dispositive motions,
11 good cause must be shown to support a filing under seal, see Kamakana v. City and
12 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
13 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
14 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
15 cause showing), and a specific showing of good cause or compelling reasons with
16 proper evidentiary support and legal justification, must be made with respect to
17 Protected Material that a Party seeks to file under seal. A party’s mere designation of
18 Disclosure or Discovery Material as CONFIDENTIAL does not—without the
19 submission of competent evidence by declaration, establishing that the material sought
20 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
21 constitute good cause.
22         Further, if a party requests sealing related to a dispositive motion or trial, then
23 compelling reasons, not only good cause, for the sealing must be shown, and the relief
24 sought shall be narrowly tailored to serve the specific interest to be protected. See
25 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
26 or type of information, document, or thing sought to be filed or introduced under seal
27 in connection with a dispositive motion or trial, the party seeking protection must
28 articulate compelling reasons, supported by specific facts and legal justification, for the
                                         4           2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1 requested sealing order. Again, competent evidence supporting the application to file
 2 documents under seal must be provided by declaration.
 3         Any document that is not confidential, privileged, or otherwise protectable in its
 4 entirety will not be filed under seal if the confidential portions can be redacted. If
 5 documents can be redacted, then a redacted version for public viewing, omitting only
 6 the confidential, privileged, or otherwise protectable portions of the document, shall be
 7 filed. Any application that seeks to file documents under seal in their entirety should
 8 include an explanation of why redaction is not feasible.
 9                                      DEFINITIONS
10         4.    Action: the above-entitled federal proceeding captioned Briggs v. OS
11 Restaurant Services, LLC, et al. United States District Court, Central District of
12 California Case No. 2:18-cv-08457-JAK-AFM.
13         5.    Challenging Party: a Party or Non-Party that challenges the designation
14 of information or items under this Order.
15         6.    CONFIDENTIAL: information (regardless of how it is generated, stored,
16 or maintained) or tangible things that qualify for protection under Federal Rule of Civil
17 Procedure 26(c) and as specified above in the Good Cause Statement.
18         7.    Counsel (without qualifier):     Outside Counsel of Record and House
19 Counsel (as well as their support staff).
20         8.    Designating Party: a Party or Non-Party that designates information or
21 items that it produces in disclosures or in responses to discovery as
22 “CONFIDENTIAL.”
23         9.    Disclosure or Discovery Material: all items or information, regardless of
24 the medium or manner in which it is generated, stored, or maintained (including, among
25 other things, testimony, transcripts, and tangible things), that are produced or generated
26 in disclosures or responses to discovery in this Action.
27 / / /
28 / / /
                                         5           2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1        10.    Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3 expert witness or as a consultant in this Action.
 4        11.    House Counsel: attorneys who are employees of a party to this Action.
 5 House Counsel does not include Outside Counsel of Record or any other outside
 6 counsel.
 7        12.    Non-Party: any natural person, partnership, corporation, association, or
 8 other legal entity not named as a party to this Action.
 9        13.    Outside Counsel of Record: attorneys who are not employees of a Party
10 to this Action but are retained to represent or advise a Party to this Action and have
11 appeared in this Action on behalf of that Party or are affiliated with a law firm which
12 has appeared on behalf of that Party.
13        14.    Party: any party to this action, including all of its officers, directors,
14 employees, consultants, retained experts, and Outside Counsel of Record (and their
15 support staffs).
16        15.    Producing Party:     a Party or Non-Party that produces Disclosure or
17 Discovery Material in this Action.
18        16.    Professional Vendors: persons or entities that provide litigation support
19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
20 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
21 their employees and subcontractors.
22        17.    Protected Material:     any Disclosure or Discovery Material that is
23 designated as “CONFIDENTIAL.”
24        18.    Receiving Party: a Party that receives Disclosure or Discovery Material
25 from a Producing Party.
26                                          SCOPE
27        19.    The protections conferred by this Stipulated Protective Order cover not
28 only Protected Material but also (1) any information copied or extracted from Protected
                                        6           2:18-cv-08457-JAK-AFM
                           STIPULATED PROTECTIVE ORDER
 1 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 2 and (3) any testimony, conversations, or presentations by Parties or their Counsel that
 3 might reveal Protected Material. Notwithstanding, the protections conferred by this
 4 Stipulated Protective Order do not cover the following information: (a) any information
 5 that is in the public domain at the time of disclosure to a Receiving Party or becomes
 6 part of the public domain after its disclosure to a Receiving Party as a result of
 7 publication not involving a violation of this Order; and (b) any information known to
 8 the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
 9 disclosure from a source who obtained the information lawfully and under no obligation
10 of confidentiality to the Designating Party.
11        20.    Any use of Protected Material at trial shall be governed by the orders of
12 the trial judge. This Order does not govern the use of Protected Material at trial.
13                                       DURATION
14        21.    Once    this   case   proceeds   to   trial,   information   designated   as
15 CONFIDENTIAL or maintained pursuant to this protective order that is used or
16 introduced as an exhibit at trial becomes public and will be presumptively available to
17 all members of the public, including the press, unless compelling reasons supported by
18 specific factual findings to proceed otherwise are made to the trial judge in advance of
19 the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
20 for sealing documents produced in discovery from “compelling reasons” standard when
21 merits-related documents are part of court record).
22                      DESIGNATING PROTECTED MATERIAL
23        22.    Exercise of Restraint and Care in Designating Material for Protection.
24 Each Party or Non-Party that designates information or items for protection under this
25 Order must take care to limit any such designation to specific material that qualifies
26 under the appropriate standards. The Designating Party must designate for protection
27 only those parts of material, documents, items, or oral or written communications that
28 qualify so that other portions of the material, documents, items, or communications for
                                        7           2:18-cv-08457-JAK-AFM
                           STIPULATED PROTECTIVE ORDER
 1 which protection is not warranted are not swept unjustifiably within the ambit of this
 2 Order.
 3        Mass, indiscriminate or routinized designations are prohibited. Designations that
 4 are shown to be clearly unjustified or that have been made for an improper purpose
 5 (e.g., to unnecessarily encumber the case development process or to impose
 6 unnecessary expenses and burdens on other parties) may expose the Designating Party
 7 to sanctions. If it comes to a Designating Party’s attention that information or items
 8 that it designated for protection do not qualify for protection, that Designating Party
 9 must promptly notify all other Parties that it is withdrawing the inapplicable
10 designation.
11        23.     Manner and Timing of Designations. Except as otherwise provided in this
12 Order (see, e.g., second paragraph of paragraph 23(a) below), or as otherwise stipulated
13 or ordered, Disclosure or Discovery Material that qualifies for protection under this
14 Order must be clearly so designated before the material is disclosed or produced.
15        Designation in conformity with this Order requires:
16        (a)     for information in documentary form (e.g., paper or electronic documents,
17 but excluding transcripts of depositions or other pretrial or trial proceedings), the
18 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
19 “CONFIDENTIAL legend”), to each page that contains Protected Material. If only a
20 portion of the material on a page qualifies for protection, the Producing Party also must
21 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
22 margins).
23        A Party or Non-Party that makes original documents available for inspection
24 need not designate them for protection until after the inspecting Party has indicated
25 which documents it would like copied and produced. During the inspection and before
26 the designation, all of the material made available for inspection shall be deemed
27 CONFIDENTIAL. After the inspecting Party has identified the documents it wants
28 copied and produced, the Producing Party must determine which documents, or
                                         8           2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1 portions thereof, qualify for protection under this Order. Then, before producing the
 2 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 3 each page that contains Protected Material. If only a portion of the material on a page
 4 qualifies for protection, the Producing Party also must clearly identify the protected
 5 portion(s) (e.g., by making appropriate markings in the margins).
 6         (b)   for testimony given in depositions, the Designating Party identify on the
 7 record, before the close of the deposition, the Disclosure or Discovery Material that
 8 qualifies for protection under this Order.
 9         (c)   for information produced in some form other than documentary and for
10 any other tangible items, the Producing Party affix in a prominent place on the exterior
11 of the container or containers in which the information is stored the “CONFIDENTIAL
12 legend” or by designation in the accompanying load file, if applicable. If only a portion
13 or portions of the information warrants protection, the Producing Party, to the extent
14 practicable, shall identify the protected portion(s).
15         24.   Inadvertent Failure to Designate. If corrected within 21 calendar days of
16 Receiving Party’s receipt of the Disclosure or Discovery Material, an inadvertent
17 failure to designate qualified information or items does not, standing alone, waive the
18 Designating Party’s right to secure protection under this Order for such material. Upon
19 timely correction of a designation, the Receiving Party must make reasonable efforts to
20 assure that the material is treated in accordance with the provisions of this Order. This
21 provision is not intended to apply to any inadvertent production of information or items
22 protected by attorney-client or work product privileges.
23
24               CHALLENGING CONFIDENTIALITY DESIGNATIONS

25         25.   Timing of Challenges.       Any Party or Non-Party may challenge a

26 designation of confidentiality at any time that is consistent with the Court’s Scheduling
27 Order.
28
                                         9           2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1        26.    Meet and Confer.      The Challenging Party shall initiate the dispute
 2 resolution process under Local Rule 37-1 et seq.
 3        27.    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
 4 stipulation pursuant to Local Rule 37-2.
 5        28.    The burden of persuasion in any such challenge proceeding shall be on the
 6 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 7 to harass or impose unnecessary expenses and burdens on other parties) may expose
 8 the Challenging Party to sanctions. Unless the Designating Party has waived or
 9 withdrawn the confidentiality designation, including by failing to participate in the
10 dispute resolution process, the Parties shall continue to afford the material in question
11 the level of protection to which it is entitled under the Producing Party’s designation
12 until the Court rules on the challenge.
13               ACCESS TO AND USE OF PROTECTED MATERIAL
14        29.    Basic Principles. A Receiving Party may use Protected Material that is
15 disclosed or produced by another Party or by a Non-Party in connection with this
16 Action only for prosecuting, defending, or attempting to settle this Action. Such
17 Protected Material may be disclosed only to the categories of persons and under the
18 conditions described in this Order. When the Action has been terminated, a Receiving
19 Party must comply with the provisions of Paragraph 42 (FINAL DISPOSITION).
20        Protected Material must be stored and maintained by a Receiving Party at a
21 location and in a secure manner that reasonably ensures that access is limited to the
22 persons authorized under this Order.
23        30.    Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
24 otherwise ordered by the Court or permitted in writing by the Designating Party, a
25 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
26 only to:
27
28
                                        10          2:18-cv-08457-JAK-AFM
                           STIPULATED PROTECTIVE ORDER
 1        (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as
 2 employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3 disclose the information for this Action;
 4        (b)     the Receiving Party and former or current officers, directors, agents, and
 5 employees (including House Counsel) of the Receiving Party to whom disclosure is
 6 reasonably necessary for this Action;
 7        (c)     Experts (as defined in this Order) of the Receiving Party to whom
 8 disclosure is reasonably necessary for this Action and who have signed the
 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10        (d)     the Court and its personnel;
11        (e)     court reporters and their staff;
12        (f)     professional jury or trial consultants, mock jurors, and Professional
13 Vendors to whom disclosure is reasonably necessary for this Action and who have
14 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15        (g)     the author or recipient of a document containing the information or a
16 custodian or other person who otherwise possessed or knew the information;
17        (h)     during their depositions, witnesses, and attorneys for witnesses, in the
18 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
19 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
20 (Exhibit A); and (2) the witness will not be permitted to keep any confidential
21 information unless they sign the “Acknowledgment and Agreement to Be Bound”
22 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court;
23 and
24        (i)     any mediator, third-party neutral, or settlement officer, and their
25 supporting personnel, mutually agreed upon by any of the Parties engaged in settlement
26 discussions.
27
28
                                         11          2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2                                 OTHER LITIGATION
 3        31.    If a Party is served with a subpoena or a court order issued in other
 4 litigation that compels disclosure of any information or items designated in this Action
 5 as “CONFIDENTIAL,” that Party must:
 6        (a)    promptly notify in writing the Designating Party. Such notification shall
 7 include a copy of the subpoena or court order;
 8        (b)    promptly notify in writing the party who caused the subpoena or order to
 9 issue in the other litigation that some or all of the material covered by the subpoena or
10 order is subject to this Protective Order. Such notification shall include a copy of this
11 Stipulated Protective Order; and
12        (c)    cooperate with respect to all reasonable procedures sought to be pursued
13 by the Designating Party whose Protected Material may be affected.
14        If the Designating Party timely seeks a protective order, the Party served with
15 the subpoena or court order shall not produce any information designated in this Action
16 as “CONFIDENTIAL” before a determination by the court from which the subpoena
17 or order issued, unless the Party has obtained the Designating Party’s permission. The
18 Designating Party shall bear the burden and expense of seeking protection in that court
19 of its confidential material and nothing in these provisions should be construed as
20 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
21 directive from another court.
22   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
23                                 IN THIS LITIGATION
24        32.    The terms of this Order are applicable to information produced by a Non-
25 Party in this Action and designated as “CONFIDENTIAL.”                Such information
26 produced by Non-Parties in connection with this Action is protected by the remedies
27 and relief provided by this Order. Any such designation shall also function as consent
28 by such producing Non-Party to the authority of the Court in the Action to resolve and
                                        12          2:18-cv-08457-JAK-AFM
                           STIPULATED PROTECTIVE ORDER
 1 conclusively determine any motion or other application made by any person or Party
 2 with respect to such designation, or any other matter otherwise arising under this Order.
 3 Nothing in these provisions should be construed as prohibiting a Non-Party from
 4 seeking additional protections.
 5         33.   In the event that a Party is required, by a valid discovery request, to
 6 produce a Non-Party’s confidential information in its possession, and the Party is
 7 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 8 information, then the Party shall: (1) promptly notify in writing the Requesting Party
 9 and the Non-Party that some or all of the information requested is subject to a
10 confidentiality agreement with a Non-Party; (2) promptly provide the Non-Party with
11 a copy of the Stipulated Protective Order, the relevant discovery request(s), and a
12 reasonably specific description of the information requested; and (3) make the
13 information requested available for inspection by the Non-Party, if requested.
14         34.   If the Non-Party fails to seek a protective order from this Court within 14
15 days of receiving the notice and accompanying information, the Receiving Party may
16 produce the Non-Party’s confidential information responsive to the discovery request.
17 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
18 any information in its possession or control that is subject to the confidentiality
19 agreement with the Non-Party before a determination by the Court. Absent a court
20 order to the contrary, the Non-Party shall bear the burden and expense of seeking
21 protection in this Court of its Protected Material.
22         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23         35.   If a Receiving Party learns that, by inadvertence or otherwise, it has
24 disclosed Protected Material to any person or in any circumstance not authorized under
25 this Stipulated Protective Order, the Receiving Party must immediately (a) notify in
26 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
27 retrieve all unauthorized copies of the Protected Material, (c) inform the person or
28 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                         13          2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1 and (d) request such person or persons to execute the “Acknowledgment and
 2 Agreement to Be Bound” (Exhibit A).
 3       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4                               PROTECTED MATERIAL
 5         36.   When a Producing Party gives notice to Receiving Parties that certain
 6 inadvertently produced material is subject to a claim of privilege or other protection as
 7 trial-preparation material, the obligations of the Receiving Parties are those set forth in
 8 Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 9 whatever procedure may be established in an e-discovery order that provides for
10 production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
11 and (e), insofar as the parties reach an agreement on the effect of disclosure of a
12 communication or information covered by the attorney-client privilege or work product
13 protection, the parties may incorporate their agreement in the stipulated protective order
14 submitted to the Court.
15                                   MISCELLANEOUS
16         37.   Right to Further Relief. Nothing in this Order abridges the right of any
17 person to seek its modification or additional relief by the Court in the future. Nothing
18 in this Order shall abridge the rights of any person to seek judicial review or to pursue
19 other appropriate judicial action with respect to any ruling made by the Court
20 concerning the issue of the status or propriety of any Protected Material.
21         38.   Right to Assert Other Objections. By stipulating to the entry of this
22 Protective Order, no Party waives any right it otherwise would have to object to
23 disclosing or producing any information or item on any ground not addressed in this
24 Stipulated Protective Order. Similarly, no Party waives any right to object on any
25 ground to use in evidence of any of the material covered by this Protective Order.
26         39.   Filing Protected Material. A Party that seeks to file under seal any
27 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
28 only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                         14          2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
 1 Protected Material at issue. If a Party’s request to file Protected Material under seal is
 2 denied by the Court, then the Receiving Party may file the information in the public
 3 record unless otherwise instructed by the Court.
 4        40.    Previously Produced Documents. The Parties agree to be bound by the
 5 terms set forth herein with regard to any “CONFIDENTIAL” information or items that
 6 have been produced before the Court signs this Order. In the event that the Court
 7 modifies this Order, or in the event that the Court enters a different Protective Order,
 8 the Parties agree to be bound by this Order until such time as the Court may enter such
 9        41.    Any Party to the Action who has not executed this Stipulated Protective
10 Order as of the time it is presented to the Court for signature may thereafter become a
11 Party to this Stipulated Protective Order by his/her/its counsel’s signing and dating a
12 copy thereof and filing the same with the Court, and serving copies of such signed and
13 dated copy upon the other Parties.
14                                 FINAL DISPOSITION
15        42.    After the final disposition of this Action, as defined in Paragraph 4, and
16 only upon written request by the Designating Party, each Receiving Party must return
17 all Protected Material to the Producing Party or destroy such material no later than 60
18 days after Designating Party’s written request. As used in this subdivision, “all
19 Protected Material” includes all copies, abstracts, compilations, summaries, and any
20 other format reproducing or capturing any of the Protected Material. Whether the
21 Protected Material is returned or destroyed, the Receiving Party must submit a written
22 certification to the Producing Party (and, if not the same person or entity, to the
23 Designating Party) by the 60-day deadline that (1) identifies (by category, where
24 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
25 that the Receiving Party has not retained any copies, abstracts, compilations,
26 summaries, or any other format reproducing or capturing any of the Protected Material.
27 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
28 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                        15          2:18-cv-08457-JAK-AFM
                           STIPULATED PROTECTIVE ORDER
 1 correspondence, deposition and trial exhibits, expert reports, attorney work product,
 2 and consultant and expert work product, even if such materials contain Protected
 3 Material. Any such archival copies that contain or constitute Protected Material remain
 4 subject to this Protective Order as set forth in Paragraph 21 (DURATION). To the
 5 extent permitted by law, the Court shall retain jurisdiction to enforce, modify, or
 6 reconsider this Order, even after final disposition of the Action.
 7                                      VIOLATION
 8        43.    Any violation of this Order may be punished by any and all appropriate
 9 measures including, without limitation, contempt proceedings and/or monetary
10 sanctions.
11
12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
     DATED: March 26, 2019
14                                         HIGGS FLETCHER & MACK LLP
15
16                                         By: /s/ Kyle W. Nageotte
                                             JAMES M. PETERSON, ESQ.
17                                           JASON C. ROSS, ESQ.
                                             KYLE W. NAGEOTTE, ESQ.
18                                           Attorneys for Defendants
19
20 DATED: March 26, 2019                   FELAHY EMPLOYMENT LAWYERS
                                           YASH LAW GROUP
21
22
                                           By: /s/ Yashdeep Singh
23                                           YASHDEEP SINGH, ESQ.
24                                           ALLEN FELAHY, ESQ.
                                             Attorneys for Plaintiff
25                                           LLOYD T. BRIGGS, III

26
27
28
                                        16          2:18-cv-08457-JAK-AFM
                           STIPULATED PROTECTIVE ORDER
1                                        ORDER
2        The Court, having reviewed the Parties’ Stipulated Protective Order, and GOOD
3 CAUSE APPEARING THEREFORE, HEREBY ORDERS that the above Protective
4 Order is hereby entered and approved by the Court for use in the above-captioned case.
5
6
7
                                                            ______________
8                                           ALEXANDER F. MACKINNON
     Dated: 4/102019                     UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      17          2:18-cv-08457-JAK-AFM
                         STIPULATED PROTECTIVE ORDER
 1
 2    EXHIBIT A – ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________           [print   or   type   full   name],   of
 4 _________________ [print or type full address], declare under penalty of perjury that
 5 I have read in its entirety and understand the Stipulated Protective Order that was issued
 6 by the United States District Court for the Central District of California on
 7 _________[date] in the case of Briggs v. OS Restaurant Services, LLC, et al. United
 8 States District Court, Central District of California Case No. 2:18-cv-08457-JAK-
 9 AFM. I agree to comply with and to be bound by all the terms of this Stipulated
10 Protective Order and I understand and acknowledge that failure to so comply could
11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to this
13 Stipulated Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order. I further agree to submit to the jurisdiction of the United States
15 District Court for the Central District of California for the purpose of enforcing the
16 terms of this Stipulated Protective Order, even if such enforcement proceedings occur
17 after termination of this action. I hereby appoint __________________________
18 [print or type full name] of _______________________________________ [print or
19 type full address and telephone number] as my California agent for service of process
20 in connection with this Action or any proceedings related to enforcement of this
21 Stipulated Protective Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _________________________________
24
25 Printed name: _______________________________
26
27 Signature: __________________________________
28
                                         18          2:18-cv-08457-JAK-AFM
                            STIPULATED PROTECTIVE ORDER
